CULPEPPER, Judge.
Plaintiff appeals a judgment rejecting his demands for damages for personal injuries sustained in an automobile accident. The issues are factual and depend on whether we accept plaintiff’s version of the accident, or that related by the defendant.
The accident occurred at the intersection of Lee Street and Texas Avenue in the City of Alexandria. The plaintiff, a taxi driver, testified he deposited a passenger at a convenience store on the north side of Lee Street a short distance from the intersection. He then drove into Lee Street, crossed the west bound lanes, turned left into the east bound lane and stopped for a red traffic signal light at the intersection. He says that after two or three seconds the light turned to green and he had just started moving off slowly when his vehicle was struck from the rear by the automobile driven by the defendant, Ms. Mouton. Plaintiff’s testimony is corroborated by a *80witness, Herbert Simon, to the extent that he said plaintiff’s vehicle was stopped at the intersection for two or three seconds before the collision occurred.
The defendant, Ms. Mouton, testified she was driving in an easterly direction on Lee Street toward the intersection when she saw plaintiff drive out from the convenience store on the north side of Lee. She says she blew her horn but that plaintiff drove into her lane of traffic immediately in front of her. She applied her brakes and tried to swerve to the right but was unable to avoid striking the rear of plaintiffs automobile. Ms. Mouton testified positively that the traffic light was green for east bound traffic on Lee, both at the time she approached the intersection and when plaintiff pulled out in front of her and started slowly across the intersection. A passenger in defendant’s vehicle corroborated her testimony.
It is apparent that the trial judge accepted defendant’s version of the accident and not that of the plaintiff. Under defendant’s version, even if we assume she was negligent in some respect, it is clear that the plaintiff was guilty of contributory negligence in entering Lee Street from the convenience store at a time when it was unsafe because of the immediate proximity of defendant’s approaching vehicle. The record contains a reasonable evidentiary basis to support such a conclusion by the trial judge.
For the reasons assigned, the judgment appealed is affirmed. All costs of this appeal are assessed against the plaintiff-appellant.
AFFIRMED.